DETAILED ACTION
Status of the Application
The present application is being examined under the pre-AIA  first to invent provisions. 
The amendment filed December 17, 2020 is acknowledged.  Claims 1, 5, 6, 9, 10, 17-21, and 23 are pending in the application.  Claims 2-4, 7, 8, 11-16, 22, and 24 have been cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 26, 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1, 5, 6, 9, 10, 17-21, and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claim 1 has been amended to recite “the creamer composition consisting of about 40 to about 70% by weight of a fat component and a non-fat component” at lines 7-8.  While the specification discloses additional ingredients, such as milk proteins, modified starch, potassium or sodium caseinate, mono or diglycerides, palmitate (e.g., ascorbyl palmitate), lecithin, mixed tocopherols, maltodextrin, lactose, starch, whey protein concentrate, phosphates, citrates, and combinations thereof, may be included in the creamer composition as carriers, stabilizers, emulsifiers, antioxidants and processing aids (see paragraphs [0005], [00030], and [0032]), the specification does not provide support for all non-fat component(s) as presently claimed.  The failure to meet the written description requirement of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, commonly arises when the claims are changed after filing to either broaden or narrow the breadth of the claim limitations, or to alter a numerical range limitation or to use claim language which is not synonymous with the terminology used in the original disclosure. To comply with the written description requirement of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, para. 1, or to be entitled to an earlier priority 
Accordingly, there is no indication that applicant had possession of the presently claimed invention at the time of filing the instant application.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 6, 9, 10, 17-21, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 recites “the creamer composition consisting of about 40 to about 70% by weight of a fat component and a non-fat component” at lines 7-8.  It is unclear if the quantity of about 40 to about 70% by weight refers to the amount of the fat component AND non-fat component in the creamer composition, OR if the range refers to the amount of fat component in the creamer composition.  Therefore, the scope of the claim is indefinite.
Claim 9 recites “the creamer composition further comprising and additional ingredient …” (emphasis added), and this claim depends upon claim 1 which recites “the creamer composition consisting of about 40 to about 70 % by weight of a fat 
SEE ALSO claim 10.
  
Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 5, 6, 9, 10, 17-21, and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anthony et al. (hereinafter “Anthony”) in view of Kincs et al. US 20070065565 (hereinafter “Kincs”) and Cornelis et al. US 20010051204 (hereinafter “Cornelis”).
Regarding claims 1, 5, 6, 9, 10, 17, and 23, Anthony teaches a nutritionally complete pediatric composition (claim 23) for children between the ages of one and ten years old (growing up milk) comprising a protein component, a carbohydrate component, and a fat or lipid component (paragraphs [0021], [0022], [0027]-[0030], and [0033]).  The nutritional composition may be in powdered form (paragraphs [0118] and [0120]).  The nutritional composition may comprise a blend of sources of lipids comprising in % w/w of the total lipid component of  between about 10% and about 50% canola oil, between about 5% and about 40% soybean oil, and between about 5% and about 40% of high oleic sunflower oil (claims 5 and 6) (paragraphs [0047], [0048], [0052], [0053], [0058], and [0076]) which overlap the claimed ranges about 30 to about 70% by weight of canola oil, about 10 to about 45% by weight of soybean oil, and about prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
However, Anthony does not expressly disclose the amounts of saturated fatty acids, monounsaturated fatty acids, polyunsaturated fatty acids, trans fatty acids, oleic acid, linoleic acid, and α-linolenic acid present in the pediatric nutritional composition.
Kincs teaches an edible oil blend comprising about 15% saturated fatty acids, about 45 to about 90% of monounsaturated fatty acids (oleic acid), about 4 to about 39% polyunsaturated fatty acids, and less than about 3% trans fatty acids as well as about 45 to about 90% oleic acid, about 4% to about 36% linoleic acid, and about 0.5 to about 6% linolenic acid (paragraphs [0017]-[0034], [0042], [0047], [0119], and [0133]).  The ranges of saturated fatty acids, monounsaturated fatty acids, polyunsaturated fatty acids, trans fatty acids, oleic acid, linoleic acid, and linolenic acid as taught in Kincs overlap the presently claimed ranges. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Given that Kincs and Anthony similar teach edible oil blends comprising canola oil, soybean oil, and high oleic sunflower oil (Kincs-paragraphs [0006], [0017], [0047], and [0061]), Kincs teaches the edible oil blend have desirable nutritional characteristics, such as nutritional value, for a wide variety of food applications, the edible oils can be Anthony teaches the selection of one or more of the ingredients in the nutritional composition can be a matter of formulation design or consumer and end-user preference (paragraph [0036]), it would have been obvious to one of ordinary skill in the art at the time of the invention to select any portions of the disclosed ranges, including the instantly claimed ranges of saturated fatty acids, monounsaturated fatty acids, polyunsaturated fatty acids, trans fatty acids, oleic acid, linoleic acid, and linolenic acid, from the ranges disclosed in the prior art references, particularly in view of the fact that; "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages " In re Peterson 65 USPQ2d 1379 (CAFC 2003). Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.
Anthony also teaches forming a slurry from one or more solutions which may contain water and one or more of carbohydrates (non-fat component), proteins (non-fat component), lipids (fat component), stabilizers (non-fat component and stabilizer, claim 9), vitamins and minerals (such as phosphates, citrates, and tocopheryl acetate, non-fat component-claims 9 and 10), drying the slurry to obtain a powder (creamer composition in a dried matrix), and blending the powder with further ingredients to form the nutritional composition (paragraphs [0061]-[0062], [0120]-[0124]).
However, Anthony 
Cornelis teaches preparing a spray dried emulsion pre-mix comprising a lipid composition of one or more polyunsaturated fatty acids in the form of triglycerides, such as vegetable oils (fat component), and optionally other ingredients such as a carrier, lecithin, lactose, whey protein, maltodextrin, sodium caseinate, and vitamins and minerals (non-fat components, claims 9 and 10) (paragraphs [0038], [0040], [0041], [0044], [0049], [0053], [0056], [0058], and [0059]; P6, Table 1, Ex. 4; and P7, Table 2, Ex. 4).  Proteins are preferably present at from 0 to 35% by weight, the vitamins can be present at from 0 to 2% by weight, emulsifiers can be present at from 0 to 2% by weight, and minerals can be present at from 0 to 3% by weight (paragraph [0086]).  The resulting particles of the spray dried matrix can have an average diameter of from 5 – 1000 micrometers (paragraphs [0055]-[0056]). The spray dried formulation is suitable for human nutrition, such as a milk or milk-like product in powdered form.  In one example, the powdered formulation comprised 20% of the lipid composition (claim 17) (paragraphs [0001], [0034], [0035], [0037], [0044], [0058], and [0059]; and P7, Table 2, Ex. 4).  
Given that Anthony and Cornelis similarly teach nutritional formulations comprising polyunsaturated fatty acids and Cornelis teaches subjecting the polyunsaturated fatty acids to as few degrading steps as possible and minimizing the polyunsaturated fatty acids’ exposure to unfavorable conditions in order to maximize the preservation of the polyunsaturated fatty acids and minimize degradation (Abstract; and paragraphs [0028], [0029], and [0032]), it would have been obvious to one of ordinary skill in the art at the time of the invention, given the teachings of Cornelis, to prepare a spray-dried lipid composition in the method of Anthony with the expectation of 
Regarding claims 18-20, Anthony additionally discloses the nutritional composition further comprise a source of DHA (paragraphs [0021] and [0027]) (claim 20).  However, modified Anthony does not expressly disclose the nutritionally complete pediatric composition for children between the ages of one and ten years old (growing up milk) comprises about 8 to about 20 g of the fat source, about 50 to about 65 g of the carbohydrate source, and about 14 to about 25 g of the protein source per 100 g of the nutritional composition.  Anthony also does not disclose the nutritional composition comprises about 1 to about 7 g of saturated fats about 2.5 to about 10 g of monounsaturated fats about 0.5 to about 10 g of polyunsaturated fats and about 0.1 to about 1 g of trans fats per 100 g of the nutritional composition. Further, Anthony does not expressly disclose nutritionally complete pediatric composition comprises about 0.5 to about 5 g of palmitic acid, about 0.5 to about 2 g of stearic acid, about 1 to about 10 g of oleic acid, about 0.5 to about 8 g of linoleic acid, about 0.1 to about 2 g α-linolenic acid, and about 25 to about 200 mg of docosahexaenoic acid per 100 g of the nutritional composition. 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Given that Anthony teaches admixing proteins, lipids, and carbohydrates into a composition in proportions that are appropriate for children as well as the selection of one or more of the ingredients in the Kincs teaches the edible oils can be blended in amounts sufficient to provide an edible oil blend having a desired fatty acid profile and the fatty acid profile contributes nutritionally (paragraphs [0002], [0009], [0019], [0034], [0036], and [0037]), it would have been obvious to one of ordinary skill in the art at the time of the invention to optimize the amounts of fat source, carbohydrate source, protein source, saturated fats, monounsaturated fats, polyunsaturated fats, trans fats, palmitic acid, stearic acid, oleic acid, linoleic acid, α-linolenic acid, and docosahexaenoic acid in the nutritional composition of Anthony with the expectation of successfully preparing a functional nutritional composition with desirable nutritional properties for children. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II).  
With respect to claim 21, Anthony teaches 9% of the calories of the nutritional composition comes from linoleic acid, 1.47% of the total calories comes from α-linolenic acid, and 10.684% of the total calories comes from the polyunsaturated fatty acids in the nutritional composition in one example (paragraph [0130]), and the values taught by Anthony overlap the presently claimed ranges.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  While Anthony does not expressly disclose the percentage of total calories in the nutritional Anthony teaches the selection of one or more of the ingredients in the nutritional composition can be a matter of formulation design or consumer and end-user preference (paragraphs [0027] and [0036]).  Additionally, Kincs teaches the edible oils can be blended in amounts sufficient to provide an edible oil blend having a desired fatty acid profile, and the fatty acid profile contributes nutritionally (paragraphs [0002], [0009], [0019], [0034], [0036], and [0037]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to optimize the percentage of total calories that comes from saturated fatty acids and trans fatty acids in the nutritional composition of modified Anthony with the expectation of successfully preparing a functional nutritional composition with desirable nutritional properties for children. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II).  

Response to Arguments
Applicant’s arguments filed December 17, 2020 have been fully considered.
Applicant has amended the claims to include limitations that were not previously considered by the Examiner.  As a result, the rejection of claims 1, 5, 6, 9, 10, 17-21, and 23 over Trimbo in view of Schmid and Cornelis in the previous Office Action have been withdrawn.  Upon further searching and consideration, a new ground(s) of rejection has been made. Applicant argues with respect to Trimbo and Schmid have 
Applicant’s arguments with respect to Cornelis have been considered, but are not persuasive.  Applicant argues in patentable contrast to the claimed invention, Cornelis teaches a process for preparing a polyunsaturated fatty acid-containing food. Cornelis does not provide any quantities of the component parts of a creamer composition. The reference is instead completely silent on the recited ingredients, including the recited vegetable oil blend and amount of fat. This reference does not provide any teaching relating to formulating a growing up milk. It also does not provide any quantities of the ingredients of a creamer composition. Thus, Cornelis is completely silent on the creamer composition consisting of the non-fat component and the fat component consisting of the recited vegetable oil blend (P8 and P11).
Examiner disagrees.  As discussed above, Anthony in view of Kincs and Cornelis teaches a nutritional composition that is similar to that as presently claimed.  While Cornelis does not teach the oil blend or the quantities of the ingredients of the claimed creamer composition or a growing up milk, Cornelis is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely, preparing a spray-dried lipid matrix in order to minimize the polyunsaturated fatty acids’ exposure to unfavorable conditions to maximize the preservation of the polyunsaturated fatty acids and minimize degradation Anthony, discloses the presently claimed invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESHA L. MCCLAIN-COLEMAN whose telephone number is (571)270-1153.  The examiner can normally be reached on Monday-Friday 10 AM - 6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/TYNESHA L MCCLAIN-COLEMAN/Examiner, Art Unit 1793